
	

115 S1470 IS: Countering Foreign Interference with Our Armed Forces Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1470
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To protect members of our  Armed Forces from Russian and other foreign interference, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Countering Foreign Interference with Our Armed Forces Act.
		2.Annual report on attempts of the Russian Federation to provide disinformation and propaganda to
			 members of the Armed Forces by social media
 (a)Annual report requiredNot later than March 31 each year, the Secretary of Defense shall submit to the congressional defense committees a report on attempts by the Russian Federation, or any foreign person acting as an agent of or on behalf of the Russian Federation, during the preceding year to knowingly disseminate Russian Federation-supported disinformation or propaganda, through social media applications or related Internet-based means, to members of the Armed Forces with probable intent to cause injury to the United States or advantage the Government of the Russian Federation.
 (b)FormEach report under this section shall be submitted in unclassified form, but may include a classified annex.
			3.Annual reports on approval of employment or compensation of retired general or flag officers by
			 foreign governments for Emoluments Clause purposes
 (a)Annual reportsSection 908 of title 37, United States Code, is amended by adding at the end the following new subsection:
				
 (d)Annual reports on approvals for retired general and flag officers(1)Not later than January 31 each year, the Secretaries of the military departments and the Secretary of State shall jointly submit to the appropriate committees and Members of Congress a report on each approval under subsection (b) for employment or compensation described in subsection (a) for a retired member of the armed forces in a general or flag officer grade that was issued during the preceding year.
 (2)In this subsection, the appropriate committees and Members of Congress are— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate;
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives;
 (C)the Majority Leader and the Minority Leader of the Senate; and (D)the Speaker of the House of Representatives and the Minority Leader of the House of Representatives..
 (b)Scope of first reportThe first report submitted pursuant to subsection (d) of section 908 of title 37, United States Code (as added by subsection (a) of this section), after the date of the enactment of this Act shall cover the five-year period ending with the year before the year in which such report is submitted.
			
